Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Value Fund Third Avenue Small-Cap Value Fund Third Avenue Real Estate Value Fund Third Avenue International Value Fund Supplement dated October 18, 2007 to Statement of Additional Information dated March 1, 2007 Effective October 18, 2007, the following information shall be inserted on page 28 under the heading Investment Adviser of the Funds Statement of Additional Information dated March 1, 2007: The Adviser or its affiliates pay certain costs of marketing the Funds out of their own resources. The Adviser or its affiliates may also share with third party intermediaries certain marketing expenses or pay for the opportunity to distribute the Funds, sponsor informational meetings, seminars, client awareness events, support for marketing materials, or business building programs. The Adviser or its affiliates may also pay amounts from their own resources to third parties, including brokerage firms, banks, financial advisors, retirement plan service providers, and other financial intermediaries for providing record keeping, subaccounting, transaction processing and other administrative services.
